EXHIBIT 10.67

[g336748g00f22.jpg]
 
[g336748g03q07.jpg]



January 24, 2013
Mr. Marc E. Chardon
Elliott Street
Charleston, SC 29401
Dear Marc:
Reference is made to the Amended and Restated Employment and Noncompetition
Agreement, as amended to date (the “Agreement”), between you and Blackbaud, Inc.
(the “Company”).
1.    As we have discussed, the Board is beginning a search for your successor
as President and Chief Executive Officer of the Company, to lead the Company
during the next phase of its growth and development. The Board anticipates that
your successor will be appointed by the Company during 2013 and that your
employment with the Company will terminate on the earlier of (i) the date when
your successor takes office, or (ii) December 31, 2013. Assuming you do not
resign your employment before the relevant date and that the Company does not
have Cause to terminate your employment prior to such date, your employment will
be deemed to have been terminated by the Company without Cause under the
Agreement on the date your employment terminates.
2.    The first sentence of the third paragraph of Section 8 of the Separation
Agreement and Release of Claims in Exhibit C of the Agreement is hereby amended
by deleting said sentence in its entirety and replacing it with the following:
Employee expressly waives all claims against Blackbaud (to the extent provided
herein), including those which he does not know or suspect to exist in his favor
as of the date of this Agreement.
3.    Subject to the requirements of Section 21(d) of the Agreement, the Company
shall pay Executive’s attorneys directly for Executive’s legal expenses (up to a
maximum of $15,000) incurred in connection with the matters discussed above.
Such payment shall be made by the Company no later than fifteen (15) days after
the receipt by the Company of an invoice for such legal expenses.
4.    Capitalized terms used in this letter that are not defined herein shall
have the respective meanings ascribed thereto in the Agreement.

[mcletteragreementimage2.jpg]



--------------------------------------------------------------------------------

EXHIBIT 10.67

5.    Except as set forth in this letter, the parties confirm and ratify all
other terms and conditions of the Agreement and the same shall remain in full
force and effect.
6.    This letter may be executed in one or more counterparts, each of which
shall be deemed an original and all of which, taken together, shall be construed
as a single instrument.
*    *    *
Please sign one copy of this letter in the space provided for that purpose,
whereupon this letter will constitute a binding agreement between you and the
Company.
Very truly yours,
 
 
/s/ Jon W. Olson 
 
Jon W. Olson
 
Vice President & General Counsel
 
 
 
Agreed.
 
 
 
/s/ Marc E. Chardon
 
Marc E. Chardon
 






[mcletteragreementimage2.jpg]

